MARSHALL, J.
This is a suit for the specific performance of the contract made by defendants to deed six acres of land to the Jasper County Electric Railroad Company as a bonus for constructing that road over the defendant’s land. The plaintiff is the assignee of that bonus contract from the railroad company. The issues in this case and in the case of that railroad company against these defendants are substantially the same; the two cases were tried upon the same evidence, and have been argued and submitted together here. It is unnecessary therefore in this case to go over the controversy again. The judgment of the circuit court in this case must be reversed for the reasons given in that case, and the cause remanded with directions to enter a similar decree in this case to that directed to be entered in that case. It is so ordered.
All concur.